DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Janbu (US 2019/0313042 to Janbu et al).
Regarding claim 1, Janbu discloses digital-to-analog conversion circuitry (ADC 800) that receives an input signal (input Vpix) (Janbu, figs. 6, 8, par [0056]), the digital-to-analog conversion circuitry comprising:
a first plurality of capacitors (capacitors C6-C11) associated with a first capacitor bank (MSB-Half 830), wherein each capacitor in the first plurality of capacitors is configured to sample the input signal (Vpix) at a first terminal (terminal connecting to 
a second plurality of capacitors (capacitors C0-C5) associated with a second capacitor bank (LSB-Half 840), wherein each capacitor in the second plurality of capacitors is configured to sample the input signal (Vpix) at a first terminal (terminal connecting to VDAC) and to receive a selected one (one) of the coarse reference voltage (VREFP) and the additional reference voltage (terminal connecting to VREFN or VREFP) at a second terminal (terminal connecting to VREFN or VREFP) (Janbu, figs. 6, 8, par [0056, 0060], wherein each of capacitors C0-C5 is connected to VDAC at one terminal and VREFN or VREFP at the other terminal).
Regarding claim 2, Janbu discloses aforementioned limitations of the parent claim. Additionally, Janbu discloses: the additional reference voltage (VREFN) is a ground voltage (ground) (Janbu, figs, 6, 8, par [0060], wherein VREFN is connected to signal ground).
Regarding claim 9, Janbu discloses aforementioned limitations of the parent claim. Additionally, Janbu discloses: an additional capacitor (capacitor Cac 812) having first and second terminals (left and right terminals), wherein the first terminal of the additional capacitor is coupled to the first capacitor bank (MSB-Half 830), and the second terminal of the additional capacitor is coupled to the second capacitor 
Regarding claim 10, Janbu discloses aforementioned limitations of the parent claim. Additionally, Janbu discloses:
an input sampling switch (switch 602) coupled to the first terminal (left terminal) of the additional capacitor (capacitor Cac 812), wherein the first terminal of the additional capacitor is configured to receive an input voltage (Vpix) associated with the input signal (input Vpix) using the input sampling switch (switch 602), and the first terminal (left terminal) of the additional capacitor is configured to provide an output voltage (voltage Vdac) for the digital-to-analog conversion circuitry (Janbu, figs. 6, 8, wherein left terminal of capacitor Cac 812 provides an voltage Vdac).
Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomita (US 2021/0306587 to Tomita et al).
Regarding claim 18, Tomita discloses an imaging system (imaging device) (Tomita, fig. 11) comprising:
an array (pixel array units 13N 13N+1) of image sensor pixels arranged in columns and rows (Tomita, fig. 11);
analog-to-digital conversion circuitry (column AD circuits 15N, 15N+1) coupled to the array of image sensor pixels via a plurality of pixel output lines (VSL lines) (Tomita, fig. 11, par [0204-0206]); and
reference signal generation circuit (DAC 27 for generating REF voltage) coupled to the analog-to-digital conversion circuitry (column AD circuits 15N, 15N+1), operable to generate first and second reference voltages (REF and REF/2 voltages) based on a 
Regarding claim 19, Tomita discloses aforementioned limitations of the parent claim. Additionally, Tomita discloses:
an image sensor pixel (a pixel) in the array of image sensor pixels is operable to generate an analog image signal (analog signal in VSL) , and the analog-to-digital conversion circuitry (column AD circuits 15N, 15N+1) is operable to convert the analog image signal into digital image data using the first and second reference voltages (REF and REF/2 voltages) (Tomita, figs. 11, 18, 19, par [0231-0235], wherein a digital image signal corresponding to ADCOUT is generated based on REF and REF/2 voltages).
Regarding claim 20, Tomita discloses aforementioned limitations of the parent claim. Additionally, Tomita discloses: the first and second reference voltages (REF and REF/2 voltages) are greater than a ground voltage (gnd) (Tomita, figs. 11, 18, 19).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11, 16, 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Janakiraman (US 6,958,722 to Janakiraman et al).
Regarding claim 11, Janakiraman discloses analog-to-digital conversion circuitry (SAR ADC 300) that receives an analog input (an analog input on path 301) and provides a digital output (a digital output) based on the analog input (Janakiraman, figs. 3, 5), the analog-to-digital conversion circuitry comprising:
a digital-to-analog conversion circuit (DAC 330) (Janakiraman, fig. 3);
a comparator (comparator 310) having an input terminal (terminal 331) coupled to the digital-to-analog conversion circuit (DAC 330) and having an output terminal (terminal 312) (Janakiraman, fig. 3); and
control circuitry (SAR Logic 320) coupled to the output terminal (terminal 312) and coupled to the digital-to-analog conversion circuit (DAC 330), wherein the digital-to-analog conversion circuit (DAC 330) comprises a plurality of capacitors (capacitors 510) each configured to receive first and second reference voltages (voltages on paths 353 and 393) and a ground voltage (gnd voltage on path 521) at a terminal (lower terminal), the first and second reference voltages (voltages on paths 353 and 393) and the ground voltage (gnd voltage on path 521) being different from the analog input (analog input on path 301) (Janakiraman, figs. 3, 5, wherein voltages on paths 353, 393, and 521 are different from analog input on path 301).
Regarding claim 16, Janakiraman discloses aforementioned limitations of the parent claim. Additionally, Janakiraman discloses: the control circuitry (SAR Logic 320) comprises a successive approximation register (SAR) (Janakiraman, fig. 3, abstract).
claim 17, Janakiraman discloses aforementioned limitations of the parent claim. Additionally, Janakiraman discloses: an additional plurality of capacitors (capacitors 510 and 530) capacitively (via capacitor 530-5) coupled to the plurality of capacitors (Janakiraman, fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Janbu (US 2019/0313042 to Janbu et al) in view of Janakiraman (US 6,958,722 to Janakiraman et al).
Regarding claim 4, Janbu discloses aforementioned limitations of the parent claim. However, Janbu does not disclose:
the coarse reference voltage and the fine reference voltage are voltages larger than a ground voltage.
On the other hand, in the same endeavor, Janakiraman discloses:
the coarse reference voltage (voltage on path 353) and the fine reference voltage (voltage on path 393) are voltages larger than a ground voltage (ground voltage on path 521) (Janakiraman, figs. 3, 5, wherein voltage on path 353 and voltage on path 393 are larger than ground voltage on path 521).

Regarding claim 5, Janbu discloses aforementioned limitations of the parent claim. However, Janbu does not disclose:
the coarse reference voltage and the fine reference voltage are generated based on a same initial reference voltage.
On the other hand, in the same endeavor, Janakiraman discloses:
the coarse reference voltage (voltage on path 353) and the fine reference voltage (voltage on path 393) are generated based on a same initial reference voltage (voltage on path 391) (Janakiraman, figs. 3, 6, wherein voltage on path 353 and voltage on path 393 are generated based on voltage on path 391).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Janakiraman into the circuitry by Janbu so as to achieve the invention as claimed because such incorporation provides accurate digital codes at high throughput performance (Janakiraman, column 2 lines 27-30).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman (US 6,958,722 to Janakiraman et al) in view of Khanna (US 2010/0188278 to Khanna et al).
claim 12, Janakiraman discloses aforementioned limitations of the parent claim. However, Janakiraman does not disclose:
the plurality of capacitors are configured to receive the first and second reference voltages and the ground voltage using a plurality of switches.
On the other hand, in the same endeavor, Khanna discloses:
the plurality of capacitors (capacitors of capacitor bank 202) are configured to receive the first and second reference voltages (lower and upper reference voltages) and the ground voltage (ground voltage) using a plurality of switches (capacitor switches 210 and switch s8) (Khanna, fig. 2, par [0026] wherein capacitors of capacitor bank 202 receive lower and upper reference voltages and ground voltage by using capacitor switches 210 and switch s8).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Khanna into the circuitry by Janakiraman so as to achieve the invention as claimed because such incorporation provides lower power consumption (Khanna, par [0004]).
Regarding claim 13, Janakiraman and Khanna disclose aforementioned limitations of the parent claim. Additionally, Khanna discloses:
a switch (switch S1), through which the digital-to-analog conversion circuitry (combination of capacitor bank 202 and capacitor switches 210) receives the analog input (Vin), wherein the plurality of capacitors (capacitors of capacitor bank 202) each have an additional terminal (terminal connected to S1), the additional terminal is coupled to the switch (switch S1), and the terminal (lower terminal connected to capacitor switch 210) is configured to receive to the first and second reference voltages 
Regarding claim 14, Janakiraman and Khanna disclose aforementioned limitations of the parent claim. Additionally, Khanna discloses:
the control circuitry (control circuitry of SAR ADC 200) is configured to provide control signals (control signals) to the plurality of switches (switches 210 and switch s8) (Khanna, fig. 2, par [0021-0026], wherein control circuitry of SAR ADC 200 provides control signals for switches 210 and switch s8).
Regarding claim 15, Janakiraman and Khanna disclose aforementioned limitations of the parent claim. Additionally, Khanna discloses: the control circuitry (control circuitry of SAR ADC 200) is configured to provide a corresponding bit (bit) of the control signals to each of the plurality of switches (switches 210 and switch s8) (Khanna, fig. 2, par [0021-0026], wherein control circuitry of SAR ADC 200 provides bit of control signals for switches 210 and switch s8).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art or record neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “the first 
Regarding claims 7-8, the claims are objected as being dependent on claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/Examiner, Art Unit 2697                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697